Exhibit 10.42

Restricted Award No:                                           

RESTRICTED STOCK AGREEMENT

ALPHATEC HOLDINGS, INC.

AGREEMENT made as of the                                         , (the “Grant
Date”), between Alphatec Holdings, Inc. (the “Company”), a Delaware corporation,
and                                         , (the “Participant”).

WHEREAS, the Company has adopted the Alphatec Holdings, Inc. 2005 Employee,
Director and Consultant Stock Plan, as amended (the “Plan”) to promote the
interests of the Company by providing an incentive for employees, directors and
consultants of the Company or its Affiliates;

WHEREAS, pursuant to the provisions of the Plan, the Company desires to offer
for sale to the Participant shares of the Company’s Common Stock, $.0001 par
value per share (“Common Stock”), in accordance with the provisions of the Plan,
all on the terms and conditions hereinafter set forth;

WHEREAS, Participant wishes to accept said offer; and

WHEREAS, the parties hereto understand and agree that any terms used and not
defined herein have the meanings ascribed to such terms in the Plan and that any
and all references herein to employment of the Participant by the Company shall
include the Participant’s employment or service as an employee, director or
consultant of the Company or any Affiliate.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Terms of Purchase. The Participant hereby accepts the offer of the Company to
issue to the Participant, in accordance with the terms of the Plan and this
Agreement,                                          Shares of the Company’s
Common Stock (such shares, subject to adjustment pursuant to Section 23 of the
Plan and Subsection 2.1(g) hereof, the “Granted Shares”) at a purchase price per
share of $0.001 (the “Purchase Price”), receipt of which is hereby acknowledged
by the Participant’s prior service to the Company and which amount will be
reported as income on the Participant’s W-2 for this calendar year.

2.1. Company’s Lapsing Repurchase Right.

(a) Lapsing Repurchase Right. Except as set forth in Subsections 2.1(b) and
2.1(c) hereof, in the event that for any reason the Participant no longer is an
employee, director or consultant of the Company or an Affiliate prior to the
fourth (4) anniversary of the Grant Date (the Termination”), the Participant (or
the Participant’s Survivor) shall, on the date of Termination, immediately
forfeit to the Company (or its designee), all or any part of the Granted Shares
which have not yet lapsed in accordance with the schedule set forth in clauses
(i), (ii) and (iii) below (the “Lapsing Repurchase Right”).



--------------------------------------------------------------------------------

(i) If the Participant’s Termination is prior to the first anniversary of the
Grant Date, all of the Granted Shares acquired by the Participant hereunder
shall be forfeited to the Company.

(ii) If the Participant’s Termination is on or after the first anniversary of
the Grant Date, all of the Granted Shares less 25% of the Granted Shares for
each full 365-day period elapsed after the Grant Date that the Participant
continues to serve as an employee, director or consultant of the Company or an
Affiliate shall be forfeited to the Company.

(iii) Notwithstanding anything to the contrary contained in this Agreement, in
the event the Company or an Affiliate terminates the Participant’s employment or
service for Cause (as defined in the Plan) or in the event the Administrator
determines, within 90 days after the Participant’s Termination, that either
prior or subsequent to the Participant’s Termination the Participant engaged in
conduct that would constitute Cause, all of the Granted Shares then held by the
Participant shall be forfeited to the Company immediately as of the time the
Participant is notified that he or she has been terminated for Cause or that he
or she engaged in conduct which would constitute Cause.

(b) Effect of Termination for Disability or upon Death. Except as otherwise
provided in Subsection 2.1(a)(iii) above, the following rules apply if the
Participant’s Termination is by reason of Disability or death: to the extent the
Company’s Lapsing Repurchase Right has not lapsed as of the date of Disability
or death, as case may be, the Participant shall forfeit to the Company any or
all of the Granted Shares subject to such Lapsing Repurchase Right; provided,
however, that the Company’s Lapsing Repurchase Right shall be deemed to have
lapsed to the extent of a pro rata portion of the Granted Shares through the
date of Disability or death, as would have lapsed had the Participant not become
Disabled or died, as the case may be. The proration shall be based upon the
number of days accrued in such current vesting period prior to the Participant’s
date of Disability or death, as the case may be.

(c) Effect of Change in Control. Except as otherwise provided in Subsection
2.1(a)(iii) above, the Company’s Lapsing Repurchase Right shall terminate, and
the Participant’s ownership of all Granted Shares then owned by the Participant
shall become vested, in the event of a Change of Control of the Company.

(d) Escrow. The certificates representing all Granted Shares acquired by the
Participant hereunder which from time to time are subject to the Lapsing
Repurchase Right shall be delivered to the Company and the Company shall hold
such Granted Shares in escrow as provided in this Subsection 2.1(d). Promptly
following receipt by the Company of a written request from the Participant, the
Company shall release from escrow and deliver to the Participant a certificate
for the whole number of Granted Shares, if any, as to which the Company’s
Lapsing Repurchase Right has lapsed. In the event of a forfeiture to the Company
of Granted Shares subject to the Lapsing Repurchase Right, the Company shall
release from escrow and cancel a certificate for the number of Granted Shares so
forfeited. Any securities distributed in respect of the Granted Shares held in
escrow, including, without limitation, shares issued as a result of stock
splits, stock dividends or other recapitalizations, shall also be held in escrow
in the same manner as the Granted Shares.

(e) Prohibition on Transfer. The Participant recognizes and agrees that all
Granted Shares which are subject to the Lapsing Repurchase Right may not be
sold, transferred, assigned, hypothecated, pledged, encumbered or otherwise
disposed of, whether voluntarily or by operation of law, other than to the
Company (or its designee). The Company shall not be required to transfer any
Granted Shares on its books which shall have been sold, assigned or otherwise
transferred in violation of this Subsection 2.1(e), or to treat as the owner of
such Granted Shares, or to accord the right to vote as such owner or to pay
dividends to, any person or organization to which any such Granted Shares shall
have been so sold, assigned or otherwise transferred, in violation of this
Subsection 2.1(e).



--------------------------------------------------------------------------------

(f) Failure to Deliver Granted Shares to be Repurchased. In the event that the
Granted Shares to be forfeited to the Company under this Agreement are not in
the Company’s possession pursuant to Subsection 2.1(d) above or otherwise and
the Participant or the Participant’s Survivor fails to deliver such Granted
Shares to the Company (or its designee), the Company may immediately take such
action as is appropriate to transfer record title of such Granted Shares from
the Participant to the Company (or its designee) and treat the Participant and
such Granted Shares in all respects as if delivery of such Granted Shares had
been made as required by this Agreement. The Participant hereby irrevocably
grants the Company a power of attorney which shall be coupled with an interest
for the purpose of effectuating the preceding sentence.

(g) Adjustments. The Plan contains provisions covering the treatment of Shares
in a number of contingencies such as stock splits and mergers. Provisions in the
Plan for adjustment with respect to the Shares and the related provisions with
respect to successors to the business of the Company are hereby made applicable
hereunder and are incorporated herein by reference.

2.2. Other Restrictions.

(a) If, in connection with a registration statement filed by the Company
pursuant to the Securities Act of 1933, as amended (the “1933 Act”), the Company
or its underwriter so requests, the Participant will agree not to sell any of
his or her Granted Shares whether or not the Lapsing Repurchase Right has lapsed
for a period not to exceed the lesser of: (i) 180 days following the
effectiveness of such registration statement or (ii) such period as the officers
and directors of the Company agree not to sell their Common Stock of the
Company.

(b) The Participant acknowledges and agrees that neither the Company, its
shareholders nor its directors and officers, has any duty or obligation to
disclose to the Participant any material information regarding the business of
the Company or affecting the value of the Shares before, at the time of, or
following a Termination, including, without limitation, any information
concerning plans for the Company to make a public offering of its securities or
to be acquired by or merged with or into another firm or entity.

3. Legend. In addition to any legend required pursuant to the Plan, all
certificates representing the Granted Shares to be issued to the Participant
pursuant to this Agreement shall have endorsed thereon a legend substantially as
follows:

“The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Agreement dated as of
                                        , with this Company, a copy of which
Agreement is available for inspection at the offices of the Company or will be
made available upon request.”

4. Securities Law Compliance. The Participant specifically acknowledges and
agrees that any sales of Granted Shares shall be made in accordance with the
requirements of the Securities Act of 1933, as amended.

5. Rights as a Stockholder. The Participant shall have all the rights of a
stockholder with respect to the Granted Shares, including voting and dividend
rights, subject to the transfer and other restrictions set forth herein and in
the Plan.



--------------------------------------------------------------------------------

6. Incorporation of the Plan. The Participant specifically understands and
agrees that the Granted Shares issued under the Plan are being sold to the
Participant pursuant to the Plan, a copy of which Plan the Participant
acknowledges he or she has read and understands and by which Plan he or she
agrees to be bound. The provisions of the Plan are incorporated herein by
reference.

7. Tax Liability of the Participant and Payment of Taxes. The Participant
acknowledges and agrees that any income or other taxes due from the Participant
with respect to the Granted Shares issued pursuant to this Agreement, including,
without limitation, the Lapsing Repurchase Right, shall be the Participant’s
responsibility. Without limiting the foregoing, the Participant agrees that, to
the extent that the lapsing of restrictions on disposition of any of the Granted
Shares or the declaration of dividends on any such shares before the lapse of
such restrictions on disposition results in the Participant’s being deemed to be
in receipt of earned income under the provisions of the Code, the Company shall
be entitled to immediate payment from the Participant of the amount of any tax
required to be withheld by the Company.

Upon execution of this Agreement, the Participant may file an election under
Section 83 of the Code in substantially the form attached as Exhibit A. The
Participant acknowledges that if s/he does not file such an election, as the
Granted Shares are released from the Lapsing Repurchase Right in accordance with
Section 2.1, the Participant will have income for tax purposes equal to the fair
market value of the Granted Shares at such date, less the price paid for the
Granted Shares by the Participant.

8. Equitable Relief. The Participant specifically acknowledges and agrees that
in the event of a breach or threatened breach of the provisions of this
Agreement or the Plan, including the attempted transfer of the Granted Shares by
the Participant in violation of this Agreement, monetary damages may not be
adequate to compensate the Company, and, therefore, in the event of such a
breach or threatened breach, in addition to any right to damages, the Company
shall be entitled to equitable relief in any court having competent
jurisdiction. Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to it for any such breach or threatened
breach.

9. No Obligation to Maintain Relationship. The Company is not by the Plan or
this Agreement obligated to continue the Participant as an employee, director or
consultant of the Company or an Affiliate. The Participant acknowledges:
(a) that the Plan is discretionary in nature and may be suspended or terminated
by the Company at any time; (b) that the grant of the Shares is a one-time
benefit which does not create any contractual or other right to receive future
grants of shares, or benefits in lieu of shares; (c) that all determinations
with respect to any such future grants, including, but not limited to, the times
when shares shall be granted, the number of shares to be granted, the purchase
price, and the time or times when each share shall be free from a lapsing
repurchase right, will be at the sole discretion of the Company; (d) that the
Participant’s participation in the Plan is voluntary; (e) that the value of the
Shares is an extraordinary item of compensation which is outside the scope of
the Participant’s employment contract, if any; and (f) that the Shares are not
part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

10. Notices. Any notices required or permitted by the terms of this Agreement or
the Plan shall be given by recognized courier service, facsimile, registered or
certified mail, return receipt requested, addressed as follows:



--------------------------------------------------------------------------------

If to the Company:        Alphatec Holdings, Inc.

 5818 El Camino Real

 Carlsbad, CA 92008

 Attention: Chief Financial Officer

If to the Participant:      To the address on file at the Company

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given on the
earliest of receipt, one business day following delivery by the sender to a
recognized courier service, or three business days following mailing by
registered or certified mail.

11. Benefit of Agreement. Subject to the provisions of the Plan and the other
provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.

12. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to the conflict of
law principles thereof. For the purpose of litigating any dispute that arises
under this Agreement, whether at law or in equity, the parties hereby consent to
exclusive jurisdiction in Delaware and agree that such litigation shall be
conducted in the state courts of Delaware or the federal courts of the United
States for the District of Delaware.

13. Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, then such provision or
provisions shall be modified to the extent necessary to make such provision
valid and enforceable, and to the extent that this is impossible, then such
provision shall be deemed to be excised from this Agreement, and the validity,
legality and enforceability of the rest of this Agreement shall not be affected
thereby.

14. Entire Agreement. This Agreement, together with the Plan, and with respect
to any acceleration of vesting, the Employment Agreement dated October 11, 2010
between the Company and the Participant (the “Employment Agreement”), embodies
the entire agreement and understanding between the parties hereto with respect
to the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict, the express
terms and provisions of this Agreement, provided, however, in any event, this
Agreement shall be subject to and governed by the Plan and the Employment
Agreement.

15. Modifications and Amendments; Waivers and Consents. The terms and provisions
of this Agreement may be modified or amended as provided in the Plan. Except as
provided in the Plan, the terms and provisions of this Agreement may be waived,
or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

16. Counterparts. This Agreement may be executed in one or more counterparts,
and by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.



--------------------------------------------------------------------------------

17. Data Privacy. By entering into this Agreement, the Participant:
(a) authorizes the Company and each Affiliate, and any agent of the Company or
any Affiliate administering the Plan or providing Plan record keeping services,
to disclose to the Company or any of its Affiliates such information and data as
the Company or any such Affiliate shall request in order to facilitate the grant
of Shares and the administration of the Plan; (b) waives any data privacy rights
he or she may have with respect to such information; and (c) authorizes the
Company and each Affiliate to store and transmit such information in electronic
form.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

ALPHATEC HOLDINGS, INC.

By: /s/ Leslie Cross

President and Chief Executive Officer

PARTICIPANT:

 